Title: To Benjamin Franklin from Vergennes, 19 October 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles 19. 8bre. 1778.
Le Cte. de Vergennes fait ses Complimens à Mr. Franklin et le remercie des nouvelles de l’Amerique qu’il a bien voulu lui communiquer, elles ne sont pas a beaucoup près satisfaisantes, les accidens semblent venir au secours des Anglois. Si M. Le Comte d’Estaing a du quitter Rodhes Island pour se rendre à Boston, ce ne sera sûrement pas sans pouvoir justifier evidemment la Necessité du Parti qu’il aura pris. Son zele pour la Cause qu’il est chargé de deffendre et son ardeur pour la gloire ne peuvent pas être soupçonnés.
